 



Exhibit 10.27.5
AMENDMENT NUMBER FIVE TO LOAN AND SECURITY AGREEMENT AND CONSENT
          THIS AMENDMENT NUMBER FIVE TO LOAN AND SECURITY AGREEMENT AND CONSENT
(this “Amendment”), dated as of February 9, 2005, is entered into by and among
PHIBRO ANIMAL HEALTH CORPORATION, a New York corporation (“Parent”), PHIBRO
ANIMAL HEALTH U.S., INC., a Delaware corporation (“PAHUS”), PHIBRO ANIMAL HEALTH
HOLDINGS, INC., a Delaware corporation (“Holdings”), PRINCE AGRIPRODUCTS, INC.,
a Delaware corporation (“Prince”), PHIBRO-TECH, INC. (“PTI”; together with
Parent, PAHUS, Holdings, and Prince, the “Borrowers”), the lenders from time to
time party to the Loan and Security Agreement referenced below (each a “Lender”
and collectively, the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (“Agent”;
and together with the Lenders, collectively the “Lender Group”), in light of the
following:
W I T N E S S E T H
          WHEREAS, Borrowers and the Lender Group are parties to that certain
Loan and Security Agreement, dated as of October 21, 2003 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”);
          WHEREAS, Borrowers have advised the Lender Group that (a) the
stockholders of Parent, other than the holders of Parent’s Series C Preferred
Stock, intend to contribute their shares of each class of Parent’s Stock to PAHC
Holdings Corporation, a Delaware corporation (“PAHC Holdings”) in exchange for a
like number of shares of each class of PAHC Holdings’ Stock having the same
designations, relative rights, privileges and limitations as the shares of such
class of Parent’s Stock (except to the extent that PAHC Holdings is a Delaware
corporation and Parent is a New York corporation), and (b)(i)(A) Parent intends
to issue to Jefferies & Co., Inc. or one or more affiliates thereof (“Jefco”)
2,640 shares of Series D Preferred Stock, (B) PAHC Holdings intends to purchase
all of Parent’s Series D Preferred Stock using the proceeds of the issuance of
certain 15% senior secured notes due February 1, 2010 and issued by PAHC
Holdings (the “PAHC Notes”), (C) Parent intends to redeem all of its Series C
Preferred Stock using the proceeds from the sale of its Series D Preferred
Stock, and (D) PAHC Holdings intends to contribute the Series D Preferred Stock
of Parent to the capital of Parent, or (ii) without Parent issuing any shares of
Series D Preferred Stock, Parent intends to redeem all of its Series C Preferred
Stock by using the proceeds of the issuance of the PAHC Notes contributed to the
capital of Parent by PAHC Holdings (the foregoing clauses a and b are referred
to herein as the “PAHC Holdings Transaction”);
          WHEREAS, Borrowers have requested certain amendments to the Loan
Agreement; and
          WHEREAS, subject to the terms and conditions herein, Agent and Lenders
have agreed to consent to the PAHC Holdings Transaction and to amend the Loan
Agreement as set forth herein.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Loan Agreement as follows:
1. DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement, as amended
hereby.
2. AMENDMENT TO LOAN AGREEMENT.
     (a) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definitions of ““Board of Directors”, “Change of Control”, and “Permitted
Distributions” and replacing them with the following definitions, respectively:
          ““Board of Directors” means the board of directors (or comparable
managers) of PAHC Holdings or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers).”
          ““Change of Control” means that (a) any “person” or “group” (within
the meaning of Sections 13(d) and 14(d) of the Exchange Act), other than
Permitted Holders, becomes the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 10%, or more, of the Stock of PAHC
Holdings having the general voting power under ordinary circumstances to vote
for the election of a majority of the members of the Board of Directors, or
(b) a majority of the members of the Board of Directors do not constitute
Continuing Directors, (c) PAHC Holdings ceases to own, directly or indirectly,
and control 100% of the outstanding Stock of Parent, or (d) Parent ceases to
own, directly or indirectly, and control 100% of the outstanding Stock of
Borrowers (other than Parent), or (e) except for the consummation of the PMC
Sale Transactions or Permitted Reorganization Transactions, any Borrower or
Guarantor ceases to own, directly or indirectly, and control 100% of the
outstanding Stock of each of its Subsidiaries, or such lesser percentage
ownership of each of the Foreign Subsidiaries owned and extant as of the Closing
Date, or (f) the occurrence of an Indenture Change of Control.”
          ““Continuing Director” means (a) any member of the Board of Directors
who was a director (or comparable manager) of Parent on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, by the Noteholders
Representative, by Permitted Holders, or by Palladium, but excluding any such
individual originally proposed for election in opposition to the directors of
Parent in office at the Closing Date in an actual or threatened election contest
relating to the election of the directors (or comparable managers) of Parent and
whose initial assumption of office resulted from such contest or the settlement
thereof.”

 



--------------------------------------------------------------------------------



 



          ““Permitted Distributions” means the payment, in cash, of dividends or
distributions of capital stock (a) made by any Borrower to any other Borrower,
(b) made by any Guarantor to a Borrower, (c) made by any Borrower to a
Guarantor, (d) made to a Borrower or a Guarantor by a Non-Obligor, (e) made by
Non-Obligor to any other Non-Obligor, (f) made to Palladium as set forth in the
PMC Sale Transactions; provided that such PMC Sale Transactions occur on or
before December 31, 2003, (g) made by Parent to repurchase the capital stock of
PAHC Holdings (including options, warrants or other rights to acquire such
capital stock) from departing or deceased directors, officers and employees of
the PAHC Holdings and its Subsidiaries pursuant to the terms of an employee
benefit plan, employee agreement or shareholders agreement by utilizing the cash
proceeds of those insurance policies listed on Exhibit P-1 plus an amount not to
exceed $500,000 in the aggregate for all such repurchases, (h) so long as no
Event of Default shall have occurred and is continuing, or would result
therefrom, and Excess Availability is greater than $5,000,000 immediately prior
to such payment and immediately after giving effect to such payment, made by
Parent to PAHC Holdings in an aggregate amount not exceed $4,513,000 in any
fiscal year solely for PAHC Holdings to make the regularly scheduled interest
payments on the PAHC Holdings Notes, and (i) so long as no Event of Default
shall have occurred and is continuing, or would result therefrom, made by Parent
to PAHC Holdings in an aggregate amount not exceed $500,000 in any fiscal year.”
     (b) Section 1.1 of the Loan Agreement is hereby amended by adding the
following definitions in alphabetical order:
          ““PAHC Holdings” means PAHC Holdings Corporation, a Delaware
corporation.”
          ““PAHC Holdings Notes” means those certain 15% senior secured notes
due February 1, 2010 issued by PAHC Holdings in the aggregate principal amount
of $29,000,000.”
     (c) Schedule 5.8(b) to the Loan Agreement is hereby deleted in its entirety
and replaced with the attached Exhibit B.
3. CONSENT. Subject to the satisfaction of each of the conditions and covenants
set forth herein, the Lender Group consents to the PAHC Holdings Transaction.
4. CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:
     (a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect;

 



--------------------------------------------------------------------------------



 



     (b) Agent shall have received the reaffirmation and consent of each
Guarantor, attached hereto as Exhibit A, duly executed and delivered by an
authorized official of such Guarantor;
     (c) Agent shall have received a copy of the indenture and each of the other
material agreements entered into in connection with the issuance of the PAHC
Notes, each of which shall be in form and substance satisfactory to Agent;
     (d) The representations and warranties in the Loan Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date), and except for
changes permitted by the Loan Documents;
     (e) No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment; and
     (f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrowers, Guarantors, or the Lender Group.
6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.
7. ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and the terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Loan Agreement expressly set forth in Section 2 hereof and the consent set
forth in Section 3 hereof, the Loan Agreement and other Loan Documents shall
remain unchanged and in full force and effect. To the extent any terms or
provisions of this Amendment conflict with those of the Loan Agreement or other
Loan Documents, the terms and provisions of this Amendment shall control. This
Amendment is a Loan Document. Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of or as an amendment of, any right, power, or remedy of the Lender Group
as in effect prior to the date hereof. The agreements set forth herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance under the Loan Agreement, and shall not operate as a
consent to any further or other matter, under the Loan Documents.
8. COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any

 



--------------------------------------------------------------------------------



 




party delivering an executed counterpart of this Amendment by telefacsimile also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
9. MISCELLANEOUS.
     (a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.
     (b) Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed and delivered as of the date first written above.

              PHIBRO ANIMAL HEALTH CORPORATION,     a New York corporation
 
       
 
  By:   /s/ Richard G. Johnson
 
       
 
  Title:   Chief Financial Officer
 
            PHIBRO ANIMAL HEALTH U.S., INC.,     a Delaware corporation
 
       
 
  By:   /s/ David C. Storbeck
 
       
 
  Title:   Vice President
 
            PHIBRO ANIMAL HEALTH HOLDINGS, INC.,     a Delaware corporation
 
       
 
  By:   /s/ David C. Storbeck
 
       
 
  Title:   Vice President
 
            PRINCE AGRIPRODUCTS, INC.,     a Delaware corporation
 
       
 
  By:   /s/ David C. Storbeck
 
       
 
  Title:   Vice President
 
            PHIBRO-TECH, INC.,     a Delaware corporation
 
       
 
  By:   /s/ David C. Storbeck
 
       
 
  Title:   Vice President
 
            WELLS FARGO FOOTHILL, INC.,     a California corporation, as Agent
and a Lender
 
       
 
  By:   /s/ Vincent J. Egan
 
       
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



Exhibit A
REAFFIRMATION AND CONSENT
          All capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in that certain AMENDMENT NUMBER FIVE
TO LOAN AND SECURITY AGREEMENT AND CONSENT (the “Amendment”), dated as of
February ___, 2005. The undersigned each hereby (a) represents and warrants to
the Lender Group that the execution, delivery, and performance of this
Reaffirmation and Consent are within its corporate powers, have been duly
authorized by all necessary corporate action, and are not in contravention of
any law, rule, or regulation, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or governmental authority, or of the terms of
its charter or bylaws, or of any material contract or undertaking to which it is
a party or by which any of its properties may be bound or affected; (b) consents
to the execution, delivery, and performance of the Amendment; (c) acknowledges
and reaffirms its obligations owing to the Lender Group under the Loan Documents
to which it is a party; and (d) agrees that each of the Loan Documents to which
it is a party is and shall remain in full force and effect in accordance with
the terms thereof. Although the undersigned has been informed of the matters set
forth herein and has acknowledged and agreed to same, it understands that the
Lender Group has no obligations to inform it of such matters in the future or to
seek its acknowledgement or agreement to future consents or amendments, and
nothing herein shall create such a duty. Delivery of an executed counterpart of
this Reaffirmation and Consent by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and Consent.
Any party delivering an executed counterpart of this Reaffirmation and Consent
by telefacsimile also shall deliver an original executed counterpart of this
Reaffirmation and Consent but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Reaffirmation and Consent. This Reaffirmation and Consent shall be governed
by the laws of the State of New York.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation and
Consent Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

              PHIBROCHEM, INC., a New Jersey corporation
 
       
 
  By:   /s/ David C. Storbeck
 
       
 
  Name:   David C. Storbeck 
 
       
 
  Title:   Vice President
 
       
 
            WESTERN MAGNESIUM CORP., a California corporation
 
       
 
  By:   /s/ David C. Storbeck
 
       
 
  Name:   David C. Storbeck
 
       
 
  Title:   Vice President
 
       
 
            CP CHEMICALS, INC., a New Jersey corporation
 
       
 
  By:   /s/ David C. Storbeck
 
       
 
  Name:   David C. Storbeck
 
       
 
  Title:   Vice President
 
       
 
            PHIBRO CHEMICALS, INC., a New York corporation
 
       
 
  By:   /s/ David C. Storbeck
 
       
 
  Name:   David C. Storbeck
 
       
 
  Title:   Vice President
 
       

S-1



--------------------------------------------------------------------------------



 



EXHIBIT B

 



--------------------------------------------------------------------------------



 



Schedule 5.8(b)
Capitalization of Borrowers

                  Issued and Outstanding Shares of     Capital Stock Name of
Borrower   Title of Class   Number of Shares
Phibro Animal Health Corporation
  Class A Common     12,600  
 
  Class B Common     11,888.5  
 
  A Preferred     5,207  
 
           
Subsidiaries of Phibro Animal Health Corporation
           
Domestic
           
 
           
Prince Agriproducts, Inc.
  Common     1  
Phibrochem, Inc.
  Common     1  
Phibro Animal Health Holdings, Inc.
  Common     100  
Phibro Chemicals, Inc.
  Common     100  
Western Magnesium Corp.
  Common     1  
C P Chemicals, Inc.
  Common     2,500  
Prince MFG, LLC*
  LLC Interests        
 
           
Foreign
           
 
           
Ferro Metal and Chemical Corporation Limited
  Ordinary     572,500  
Koffolk (1949), Ltd.
  Voting Shares     375,395,340  
 
  Non-Voting Shares     60,000  
Odda Holdings AS (in bankruptcy)**
           
 
           
Subsidiaries of C P Chemicals, Inc.
           
Domestic
           
 
           
Phibro-Tech, Inc.
  Class A Common     3,200  
 
  Class B Common     71.67  
 
           
Subsidiaries of Phibro Animal Health Holdings, Inc.
           
Domestic
           
 
           
Phibro Animal Health U.S., Inc.
  Common     100  

 



--------------------------------------------------------------------------------



 



                  Issued and Outstanding Shares of     Capital Stock Name of
Borrower   Title of Class   Number of Shares
Foreign
           
 
           
Philibro Animal Health de Argentina S.R.L.
  Quotas     100  
Phibro Animal Health Pty Limited (Australia)
  Ordinary Shares     2  
Phibro Animal Health Ltd. (Canada)
  Shares     100  
Phibro Animal Health Holdings, Inc. Chile Limitada
  Quotas     10,100  
Phibro Animal Health de Costa Rica Ltda
  Quotas     10  
Phibro Corporation Limited (Hong Kong)
  Shares     10,000  
Phibro Japan Company Limited
  Shares     200  
Phibro Corporation (M) Sdn Bhd
  Ordinary Shares     1,000  
PB Animal Health de Mexico S. de R.L. de C.V.
  Quotas     2  
Phibro Animal Health (Proprietary) Limited (South Africa)
  Shares     1,000  
Philibro Animal Health de Venezuela S.R.L.
  Quotas     690  
PAH Management Company Limited
  Ordinary Shares     1  
Philipp Brothers Netherlands I B.V.
  Registered Shares     182  
 
           
Subsidiaries of Prince MFG, LLC
           
The Prince Manufacturing Company*
  Common     900  
 
  Preferred     1,900  
 
           
Subsidiaries of Phibro-Tech, Inc.
           
L.C. Holdings S.A.
  Shares     15,619  
 
           
Subsidiaries of Phibrochem, Inc.
           
Phibro Animal Health (Belgium) SPRL
  Shares     1  
 
           
Subsidiaries of Philipp Brothers Netherlands I B.V.
           
Philipp Brothers Netherlands II B.V.
  Registered Shares     182  
 
           
Subsidiaries of Philipp Brothers Netherlands II B.V.
           
Philipp Brothers Netherlands III B.V.
  Registered Shares     180  
Phibro Saude Animal International Ltda
  Quotas     1,000  
 
           
Subsidiaries of Philipp Brothers Netherlands III B.V.
           
Phibro Animal Health (Belgium) SPRL
  Shares     749  

 



--------------------------------------------------------------------------------



 



                  Issued and Outstanding Shares of     Capital Stock Name of
Borrower   Title of Class   Number of Shares
 
           
Subsidiaries of L.C. Holdings S.A.
           
La Cornubia S.A.
  Shares     69,994  
 
           
Subsidiaries of Koffolk (1949) Ltd.
           
Kofimex Ltd.
  Shares     829,903  
Planalquimica Industrial Ltda.
  Shares     5,328,589  
Wychem Limited
  Shares     800,000  
Agrozan, Ltd.
  Shares     30,867,405  
 
           
Subsidiaries of Ferro Metal and Chemical Corporation Limited
           
Ferro Metal and Chemical Company Limited
  Ordinary Shares     100  
D.G. Bennett Chemicals Limited
  Ordinary Shares     10,020  
 
           
Subsidiaries of Odda Holdings AS
           
 
           
Odda Smelteverk AS (in bankruptcy)**
  Shares     35,000  

 

*   Subject to the Liens of Agent in accordance with Sections 3.2(e) and 3.2(f)
of the Loan Agreement.   **   In bankruptcy and not subject to Liens of Agent.

 



--------------------------------------------------------------------------------



 



Schedule 5.8(b) (continued)
     A Shareholders Agreement initially entered into by Phibro-Tech, Inc.
(“Phibro-Tech”) and three executives of Phibro-Tech, including James O. Herlands
(the “Executives”) provides, among other things, for restrictions on their
shares as to voting, dividends, liquidation and transfer rights. The
Shareholders Agreement also provides that upon the death of an Executive or
termination of an Executive’s employment, Phibro-Tech must purchase the
Executive’s shares at their fair market value, as determined by a qualified
appraiser. In the event of a Change of Control (as defined), the Executive has
the option to sell his shares to Phibro-Tech at such value. The Shareholders
Agreement, as amended in connection with the sale by PAHC Holdings Corporation
(“PAHC”) of $29.0 million of its 15% Senior Secured Notes due 2010, provides,
that, upon the consent of Phibro-Tech, the Executives and the Company, the
Executives’ shares of Phibro-Tech Common Stock may be exchanged for a number of
shares of the PAHC’s Common Stock, which may be non-voting Common Stock, having
an equivalent value, and upon any such exchange such shares of PAHC’s Common
Stock will become subject to the Shareholders Agreement.

 